Case 1:20-cv-01743-LDH-RER Document 21 Filed 05/07/21 Page 1 of 17 PageID #: 141




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK
                                     _____________________
                                      No 20-CV-1743 (LDH) (RER)
                                     _____________________

                                       MIGUEL SALOMON,
                                                         Plaintiff,

                                               VERSUS


       4221 HYLAN BOULEVARD CORP. D/B/A PORTOBELLO CAFÉ AND ADAM LENER,
                                                         Defendants.

                                         ___________________

                                  REPORT & RECOMMENDATION

                                            May 7, 2021
                                         ___________________

                          TO THE HONORABLE LASHANN DEARCY HALL
                               UNITED STATES DISTRICT JUDGE


 RAMON E. REYES, JR., U.S.M.J.:
        Plaintiff Miguel Salomon (“Salomon” or “Plaintiff”) brings this action against Defendants,

 4221 Hylan Boulevard Corporation and Adam Lener (“Lener”) (collectively, “Defendants”)

 alleging violations of the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201 et seq. (“FLSA”);

 the New York Labor Law §§ 190 et seq. (“NYLL”); and the New York Codes, Rules and

 Regulations title 12 § 142 et seq. and § 146 et seq. Presently before the Court is Plaintiff’s Motion

 for Default Judgment. For the reasons set forth below, I respectfully recommend that Plaintiff’s

 Motion for Default Judgment be granted in part, and that judgment be entered against Defendants,

 jointly and severally, for $464,943.44, itemized as follows: (1) $190,163.38 in compensatory

 damages; (2) $190,163.38 in liquidated damages; (3) $74,226.87 in pre-judgment interest through

                                                  1
Case 1:20-cv-01743-LDH-RER Document 21 Filed 05/07/21 Page 2 of 17 PageID #: 142




 May 7, 2021, to increase by $46.89 for each day thereafter; (4) $5,000 in statutory damages under

 the NYLL; (5) $4,825 in attorneys’ fees; (5) $564.81 in costs; and (6) post-judgment interest from

 the date of entry of judgment in accordance with 28 U.S.C. § 1961(a).

          BACKGROUND

          A. Factual Background

          4221 Hylan Boulevard, a New York Corporation, owns and operates the Portobello Café

 (“the restaurant”) in Staten Island, New York. (Dkt. No. 19 (“Pl.’s Aff.”) ¶ 3; Dkt. No. 1

 (“Compl.”) ¶ 1). Lener is the Chief Executive Officer of the corporation and the owner and

 Executive Chef of the restaurant. (Pl.’s Aff. ¶¶ 7–8; Compl. ¶¶ 11–12). According to Plaintiff, the

 restaurant had approximately twenty employees and had annual sales in excess of $500,000 in

 each of the three years preceding the filing of the Complaint. (Pl.’s Aff. ¶¶ 3, 5-6; Compl. ¶ 10).

          Lener, who was responsible for hiring and supervising all restaurant employees, hired

 Plaintiff in 2005. (Pl.’s Aff. ¶¶ 9-15; Compl. ¶¶ 13-20). From approximately July 2005 until

 October 2, 2019, Plaintiff worked as a dishwasher and cook. (Pl.’s Aff. ¶¶ 2, 11; Compl. ¶ 13).

 Plaintiff did not supervise other employees. (Pl.’s Aff. ¶ 4)

          Throughout Plaintiff’s employment, Lener served as his direct supervisor. (Pl’s Aff. ¶ 11;

 Compl. ¶12). Lener set Plaintiff’s schedule and wage rates, supervised and instructed his daily

 duties, distributed Plaintiff’s pay, and had the authority to discipline and fire Plaintiff. (Pl.’s Aff.

 ¶¶ 9-15; Compl. ¶¶ 12-20).

          Plaintiff alleges that he worked approximately 67.5 hours every week1, and that he was

 paid a fixed weekly salary as follows:


 1
   Specifically, Plaintiff claims that he “regularly worked Friday from approximately 11:00 a.m. to 12:00 a m., Saturday
 from approximately 12:00 p.m. to 12:00 a.m., Sunday from approximately 2:00 p.m. to 10:00 p m. or 10:30 p m., and
 three other days in the workweek from approximately 11:00 a m. to 10:00 p.m. or 11:00 p m.” (Pl.’s Aff. ¶ 16; Compl.


                                                           2
Case 1:20-cv-01743-LDH-RER Document 21 Filed 05/07/21 Page 3 of 17 PageID #: 143




                 Date                                   Salary

     January 1, 2011 - December                      $550/week
               31, 2015
     January 1, 2016 – December                      $625/week
               31, 2016
     January 1, 2017 – October 2,                    $700/week
                 2019


          According to Plaintiff, Defendants did not pay him an overtime premium for hours worked

 in excess of forty each week; or a spread-of-hours pay for days that he worked over ten hours.

 (Pl.’s Aff. ¶¶ 16–17, 23; Compl. ¶¶35–39, 41–44). Plaintiff further alleges that he was paid in cash

 each week and was never provided with weekly written statements of his wage rates or hours

 worked. (Pl.’s Aff. ¶¶24–25; Compl. ¶¶ 45–48).

          B. Procedural History

          Plaintiff commenced this action on April 8, 2020. Plaintiff seeks actual, liquidated, and

 statutory damages for: (1) unpaid overtime wages; (2) unpaid spread of hours pay; and (3) failure

 to provide wage statements. (See generally Compl.; Pl.’s Mem.) Upon Defendants’ failure to

 answer or otherwise respond to the Complaint, Plaintiff requested a certificate of default, (Dkt.

 No. 13); and on August 14, 2020, default was entered against Defendants. (Dkt. No. 14). On

 September 30, 2020, Plaintiff filed this Motion for Default Judgment.2 (Dkt. No. 17). Your Honor

 referred the motion to me for a report and recommendation. (Order dated Oct. 1, 2020).


 ¶ 28). Further, Plaintiff did not work on Thanksgiving, Christmas Day, New Year’s Day, and the Fourth of July. (Pl.’s
 Aff. ¶ 18). He also typically had an extra day off (he worked five days instead of six) approximately every three
 months. (Id.)
 2
  Under Local Rule 55.2(b)-(c), a “party seeking a judgment by default . . . shall append to the application (1) the
 Clerk’s certificate of default, (2) a copy of the claim to which no response has been made, and (3) a proposed form of
 default judgment,” and must mail these three items to the last known residential address (for an individual) or last
 business address (if a person other than an individual) of the defaulting party. Here, Plaintiff failed to include a
 proposed judgment. Plaintiff’s attorney claims that a proposed judgment “was attached to [Dkt. No. 18] as Exhibit
 10.” (Dkt. No. 17 (“Pl.’s Mem.”) at 23). However, an Exhibit 10 was not uploaded, and a proposed judgment was not


                                                           3
Case 1:20-cv-01743-LDH-RER Document 21 Filed 05/07/21 Page 4 of 17 PageID #: 144




                                                         DISCUSSION

     I. Default Judgment Standard

          “Default judgments are ‘generally disfavored and are reserved for rare occasions.’” City of

 New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 129 (2d Cir. 2011) (quoting Enron Oil Corp.

 v. Diakuhara, 10 F.3d 90, 96(2d Cir. 1993). “A default serves as the defendant’s admission that

 the complaint’s well-pleaded factual allegations are true.” Lopez v. 1923 Sneaker, Inc., 18-CV-

 3828 (WFK) (RER), 2021 U.S. Dist. LEXIS 43615, at *9 (E.D.N.Y. Mar. 5, 2021), R & R adopted

 by 2021 U.S. Dist. LEXIS 67238 (Apr. 6, 2021); see also Finkel v. Romanowicz, 577 F.3d 79, 84

 (2d Cir. 2009) (after default the “court is required to accept all of the [plaintiff’s] [well-pleaded]

 allegations as true and draw all reasonable inferences in its favor.”). It remains the responsibility

 of the court, however, “to ensure that the factual allegations, accepted as true, provide a proper

 basis for liability and relief.” Rolls-Royce PLC v. Rolls-Royce, USA Inc., 688 F. Supp. 2d 150, 153

 (E.D.N.Y. 2010) (citing Au Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981)).

     II. Liability

     For the sake of brevity and given Your Honor’s familiarity with the applicable law, suffice it

 to say that I have carefully reviewed the Complaint and Plaintiff’s submissions in support of his




 submitted in any of Plaintiff’s other filings. Further, although there is an individual and corporate defendant, only one
 mailing was sent, and it was to the individual’s name c/o the corporation’s address. (Dkt. No. 20). The Court notes
 that both Defendants received service of process at this address. (Dkt. Nos. 10-11). Courts have broad discretion to
 overlook such non-compliance. See Holtz v. Rockefeller & Co., 258 F.3d 62, 73 (2d Cir. 2001). “Because the non-
 compliance here is minor and would not prevent [Defendant] from receiving notice of the motion, Plaintiff’s failure
 to comply fully with Local Rule 55.2 is excused.” See Annuity, Welfare and Apprenticeship Skill Improvement &
 Safety Funds v. Coastal Envtl. Grp., Inc., No. 18-CV-5791 (LDH) (SJB), 2019 U.S. Dist. LEXIS 149768, at *11 n.7
 (E.D.N.Y. Aug. 30, 2019) (citing Gustavia Home, LLC v. Vaz, No. 17-CV-5307 (ILG) (RER), 2019 U.S. Dist. LEXIS
 133730, at *4 (E.D.N.Y. Aug. 8, 2019) (“Plaintiff did provide notice of its request for default and motion for default
 judgment to each of the Defaulting Defendants, and the complaint itself provides fair notice of the kind of judgment
 that Plaintiff seeks[.] Under these . . . circumstances, the Court will excuse Plaintiff’s failure to abide by Local Civil
 Rule 55.2”).

                                                             4
Case 1:20-cv-01743-LDH-RER Document 21 Filed 05/07/21 Page 5 of 17 PageID #: 145




 Motion for Default Judgment, and in light of the default Plaintiff’s submissions establish that

 Defendants are jointly and severally liable under both statutes for the violations alleged.3

          III.     Damages

          “Although a ‘default judgment entered on well-pleaded allegations in a complaint

 establishes a defendant’s liability,’ it does not reach the issue of damages.” Elisama v. Ghzali

 Gourmet Deli, Inc., No. 14 Civ. 8333 (PGG) (DF), 2016 U.S. Dist. LEXIS 58833, at *9 (S.D.N.Y.

 Apr. 29, 2016), R & R adopted by 2018 U.S. Dist. 175536 (Oct. 10, 2018) (citations omitted).

 (quoting Bambu Sales, Inc. v. Ozark Trading, Inc. 58 F.3d 849, 854 (2d Cir. 1995)). “Once liability

 has been established, a plaintiff must provide evidence establishing the amount of damages with

 reasonable certainty.” Rojas v. SH Gen. Contr. Corp., No. 18 Civ 10253 (VSB) (RWL), 2019 U.S.

 Dist. LEXIS 186678, at *15 (S.D.N.Y. Oct. 25, 2019), R & R adopted by 2019 U.S. Dist. LEXIS

 206237 (Nov. 25, 2019). Under Rule 55 of the Federal Rules of Civil Procedure, the Court “may

 conduct hearings or make referrals . . . when, to enter or effectuate judgment, it needs to . . .


 3
   Defendants are jointly and severally liable under the FLSA and NYLL for the following reasons. First, the restaurant
 and Lener were Plaintiff’s employers and were subject to the FLSA and NYLL. (Compl. ¶ 9-20; Pl.’s Aff. ¶¶ 5-15;
 see also, e.g. 29 U.S.C. §§ 203(s)(1), 207; Cabrera v. Canela, 412 F. Supp. 3d 167, 173 (E.D.N.Y. 2019), adopting,
 2019 U.S. Dist. LEXIS 38775 (E.D.N.Y. March 8, 2019); Rocha v. Bakhter Afghan Halal Kababs, Inc., 44 F. Supp.
 3d 337, 342 (E.D.N.Y. 2014) (quoting 29 U.S.C. § 206(a) and § 207(a)(1)); Shim v. Millennium Grp., No. 08-CV-
 4022 (FB) (VVP), 2010 U.S. Dist. LEXIS 6407, at *2 (E.D.N.Y. Jan. 27, 2010) (“if the individual defendants are
 ‘employers’ under the FLSA they will be jointly and severally liable to the plaintiffs”); Godwin v. Buka N.Y. Corp.,
 20-CV-969 (RPK) (CLP), 2021 U.S. Dist. LEXIS 30478, at *12 (E.D.N.Y. Feb. 17, 2021) (citing Rodriguez v.
 Almighty Cleaning, Inc., 784 F. Supp 2d 114, 128 (E.D.N.Y. 2011) (“[i]individuals may be held jointly and severally
 liable under the NYLL if they meet the statute’s definition of an employer.”)). Second, Plaintiff was a non-exempt
 employee who is covered by the FLSA and NYLL. (Compl. ¶¶ 1, 2, 7, 11-20; Pl.’s Aff. ¶¶ 2, 4-15; see also, e.g., 29
 U.S.C. § 203(e)(1); Elvey v. Silver’s Crust West Indian Rest. & Grill, Inc., No. 18-CV-126 (FB) (VMS), 2019 U.S.
 Dist. LEXIS 112908, at *13 (E.D.N.Y. July 3, 2019), R & R adopted by 2019 U.S. Dist. LEXIS 141034 (Aug. 20,
 2019); Fermin v. Las Delicias Peruanas Rest., Inc., 93 F. Supp. 3d 19, 32-33 (E.D.N.Y. 2015). Third, Plaintiff has
 sufficiently alleged liability for: (1) unpaid overtime wages (Pl.’s Aff. ¶¶ 16-18, 23; Compl. ¶¶ 32, 38; see also 29
 U.S.C. § 207(a)(1); N.Y. COMP. CODES. R. & REGS. tit. 12 § 142-2.2; Yuquilema v. Manhattan’s Hero Corp., No.
 13 Civ. 461 (WHP) (JLC), 2014 U.S. Dist. LEXIS 120422, at *3 (S.D.N.Y. Aug. 26, 2014), R & R adopted by 2014
 U.S. Dist. LEXIS 139061 (Sept. 30, 2014)); (2) unpaid spread of hours compensation under the NYLL (Pl.’s Aff. ¶¶
 16, 19; Compl. ¶ 42-43; Pl.’s Mem. at 10-11; see also Xin Long Lin v. New Fresca Tortillas, Inc., No. 18-CV-3246
 (RJD) (RER), 2019 U.S. Dist. LEXIS 74505, at *8 (E.D.N.Y. May 1, 2019), R & R adopted by 2019 U.S. Dist. LEXIS
 95197 (May 28, 2019); N.Y. COMP. CODES. R. & REGS. tit. 12 § 146-1.6(a)); and (3) failure to provide wage
 statements in violation of the NYLL. (Pl.’s Aff. ¶ 25; Compl. ¶ 47).


                                                           5
Case 1:20-cv-01743-LDH-RER Document 21 Filed 05/07/21 Page 6 of 17 PageID #: 146




 determine the amount of damages [or] establish the documentary evidence can suffice.” “However,

 a hearing is not always required, as detailed affidavits and other documentary evidence can

 suffice.” Kliger v. Liberty Saverite Supermarket, No. 17-CV-2520 (FB) (ST), 2018 U.S. Dist.

 LEXIS 159450, at *15 (E.D.N.Y. Sept. 17, 2018) (citing Action S.A. v. Marc Rich & Co., 951 F.2d

 504, 508 (2d. Cir. 1991)). Here, the Complaint, Plaintiff’s Affidavit and the other filings are

 sufficiently detailed to determine damages and a hearing is not necessary.4

            A. Plaintiff’s Prepared Damages Calculations Chart

            Plaintiff has prepared a detailed chart laying out the damages sought for overtime wages

 and spread of hour pay. (Dkt. No. 18-5 (“Damages Calculation Chart”)). The chart contains each

 pay period from April 8, 2014 until October 2, 2019. I have reviewed the calculations on the

 Damages Calculation Chart and compared them with the allegations set forth in Plaintiff’s

 Complaint and Affidavit. The weekly salaries and hours worked in the Chart correctly correspond

 with those alleged in the pleadings. (Compare Compl. ¶¶ 25-27; Pl.’s Aff. ¶¶ 18-22, with Dkt. No.

 18-5). Therefore, I have used Plaintiff’s calculations as the basis for calculating damages.5

            B. Calculation of Overtime Damages

            Both the FLSA and NYLL entitle an employee to “a rate [of pay] not less than one and

 one-half times the regular rate at which he is employed” for all hours worked in excess of forty


 4
  “The statute of limitations under the FLSA is two years, except that a cause of action arising out of a willful violation
 may be commenced within three years after the cause of action accrued.” Rosario v. Valentine Ave. Discount Store,
 Co., 828 F. Supp. 2d 508, 519 (E.D.N.Y. 2011) (quoting 29 U.S.C. § 255(a)). The statute of limitations for a NYLL
 claim is six years. N.Y. LAB. Law § 198(3). “Where a plaintiff is entitled to damages under both federal and state
 wage law, a plaintiff may recover under the statute which provides the greatest amount of damages.” Elisama, 2016
 U.S. Dist. LEIXS 58833, at * 13 (S.D.N.Y. Apr. 29, 2016), Here, “[i]n light of the FLSA’s shorter statute of limitations
 period . . . Plaintiff’s damages under the NYLL are greater than the damages to which he would be entitled under the
 FLSA.” Elvey, 2019 U.S. Dist. LEXIS 112908, at *26. Accordingly, I will calculate Plaintiff’s damages from April 8,
 2014, six years before he filed the original Complaint. See Rana v. Islam, 887 F.3d 118, 119 (2d Cir. 2018) (“When
 two forms of damages are available for the same violation, courts generally award the higher of the two.”); Elisama,
 2016 U.S. Dist. LEIXS 58833, at *13 (“Where a plaintiff is entitled to damages under both federal and state wage law,
 a plaintiff may recover under the statute which provides the greatest amount of damages.”) (citations omitted).
 5
     In accordance with Plaintiff’s calculations, monetary amounts were rounded to two decimal places.

                                                             6
Case 1:20-cv-01743-LDH-RER Document 21 Filed 05/07/21 Page 7 of 17 PageID #: 147




 hours per week. 29 U.S.C. § 207(a)(1); N.Y. COMP. CODES. R. & REGS. tit. 12 § 142-2.2; see also

 Yuquilema, 2014 U.S. Dist. LEXIS 120422, at *3 (“Both federal and state law [] mandate that an

 employee be paid at a rate not less than one-and-a-half times the regular rate for any time worked

 beyond the first 40 hours per week.”). An employee bringing an action for unpaid overtime

 compensation bears the burden of proving that he was not properly compensated for work

 performed. See Elisama, 2016 U.S. Dist. LEIXS 58833, at * 9 (citing Anderson v. Mt. Clemens

 Pottery Co., 328 U.S. 680, 687 (1946), superseded on other grounds by The Portal-to-Portal Act

 of 1947, 29 U.S.C. § 251, et seq.) Where, as here, the employer has defaulted, the employee’s

 “recollection and estimates of hours worked are presumed to be correct.” Santillian, 822 F. Supp.

 2d at 294. Accordingly, Plaintiff’s recollection of the hours he worked, as set forth in his Affidavit

 and Complaint, will be used to calculate damages.

        “Unpaid overtime wages are calculated by first determining the employee’s regular hourly

 rate, and then multiplying by 1.5.” Pichardo v. El Mismo Rincon Latino Corp., 17 Civ. 7439 (FB)

 (SJB), 2018 U.S. Dist. LEXIS 134792, at *14 (E.D.N.Y. Aug. 7, 2018). Overtime claims under

 the NYLL pertaining to hospitality employees, including those working at restaurants, are

 governed by the Hospitality Industry Wage Order (“Hospitality Order”). Id.; N.Y. COMP. CODES.

 R. & REGS. tit. 12 § 146. The Hospitality Order provides that “[i]f an employer fails to pay an

 employee an hourly rate of pay, the employee’s regular hourly rate of pay shall be calculated by

 dividing the employee’s total weekly earnings . . . by the lesser of 40 hours or the actual number

 of hours worked by the employee during the work week.” N.Y. COMP. CODES. R. & REGS. tit. 12

 § 146-3.5(b); see e.g. Chocolatl v. Rendezvous Café, Inc., 18-CV-3372 (CBA) (VMS), 2019 U.S.

 Dist. LEXIS 140233, at *25 (E.D.N.Y. Aug. 16, 2019). Here, Plaintiff was employed by a

 restaurant and regularly worked 67.5 hours per week. (Compl. ¶ 1). Using the method set forth by



                                                   7
Case 1:20-cv-01743-LDH-RER Document 21 Filed 05/07/21 Page 8 of 17 PageID #: 148




 the Hospitality Order, N.Y. COMP. CODES. R. & REGS. tit. 12 § 146-3.5(b), “Plaintiff’s regular rate

 of pay is calculated by dividing his weekly earnings by forty hours (‘the lesser of 40 hours or the

 actual number of hours worked by the employee during the workweek’).” Chocolatl, 2019 U.S.

 Dist. LEXIS 140233, at *25. Therefore, Plaintiff’s hourly rates and overtime rates are calculated

 as follows:

           Date Range                  Weekly Salary              Calculated Hourly     Calculated
                                                                        Rate6         Overtime Rate7
        April 8, 2014 –                  $550/week                   $13.75/hour       $20.63/hour
      December 31, 2015
       January 1, 2016 –                 $625/week                    $15.63/hour        $23.45
      December 31, 2016
       January 1, 2017 –                 $700/week                    $17.50/hour      $26.25/hour
        October 2, 2019


            I have reviewed the calculations submitted and find them to be accurate. I therefore

 respectfully recommend that Plaintiff be awarded $175,224.63 in overtime wages.

            C. Spread of Hours

            As a restaurant worker, Plaintiff was entitled to an additional hour of pay at the basic

 minimum wage rate each day that he worked in excess of ten hours. N.Y. COMP. CODES. R. &

 REGS. tit. 12 § 146-1.6(a); see e.g., Zhang v. Red Mt. Noodle House, Inc., No. 15-CV-628 (SJ)

 (RER), 2016 U.S. Dist. LEXIS 87650, at *9 (E.D.N.Y. July 5, 2016), R & R adopted by 2016 U.S.

 Dist. LEXIS 101117 (Aug. 2, 2016). The New York state minimum wage for the relevant periods

 of Plaintiff’s employment were as follows:




 6
     550 / 40 = $13.75; 625 / 40 = $15.63; 700 / 40 = $17.50.
 7
     $13.75 X 1.5 = $20.63; $15.63 X 1.5 = $23.45; $17.50 X 1.5 = $26.25


                                                            8
Case 1:20-cv-01743-LDH-RER Document 21 Filed 05/07/21 Page 9 of 17 PageID #: 149




                           Date                                              Minimum Wage8

        April 8, 2014 – December 30, 2014                                          $8/hour

     December 31, 2014 – December 30, 2015                                       $8.75/hour

     December 31, 2015 – December 30, 2016                                         $9/hour

     December 31, 2016 – December 30, 2017                                        $11/hour

     December 31, 2017 – December 30, 2018                                        $13/hour

       December 31, 2018 – October 2, 2019                                        $15/hour



         The Damages Calculation Chart provided by Plaintiff correctly calculates spread of hours

 compensation owed. Accordingly, I respectfully recommend that Plaintiff be awarded $14,938.75

 for spread of hours wages.

         D. Liquidated Damages Under the NYLL

         Plaintiff also seeks liquidated damages for unpaid wages under the NYLL. (Pl.’s Mem. at

 15). “The NYLL provide[s] for liquidated damages for wage-claim violations, calculated in an

 amount equal to 100% of the wage underpayments.” Godwin, 2021 U.S. Dist. LEXIS 30478, at

 *24 (citing 29 U.S.C. § 216(b); N.Y. LAB. L. §§ 198(1-a), 663(1)); see also Tacuri v. Nithun

 Constr. Co., No. 14-CV-2908 (CBA) (RER), 2015 U.S. Dist. LEXIS 22074, at *11 (E.D.N.Y. Feb.

 24, 2015) (citing N.Y. LAB. L. § 663(1)) (“For all NYLL claims that occurred on and after April

 9, 2011, the employer is liable for liquidated damages equal to one hundred percent of the total

 amount of wages found to be due.”).



 8
  The wage information is from the New York Senate website https://www.nysenate.gov/legislation/laws/LAB/652.
 The Court may take judicial notice of information retrieved from official government websites, including the website
 of the New York State Senate. J & J Sports Prods. v. Brentwood Veteran War Mem., Inc., No. 17-CV-6833 (ADS)
 (GRB), 2019 U.S. Dist. LEXIS 148590, at n. 9 (E.D.N.Y. Aug. 30, 2019). The minimum wage rates used here are
 based upon the minimum wage set for New York City employers that have more than eleven employees.

                                                          9
Case 1:20-cv-01743-LDH-RER Document 21 Filed 05/07/21 Page 10 of 17 PageID #: 150




             Accordingly, Plaintiff is entitled to $190,163.38 in liquidated damages.9

             E. Pre and Post-Judgment Interest

             Plaintiff also seeks pre-judgment interest under the NYLL. “The NYLL permits the award

  of both liquidated damages and pre-judgment interest.” Fermin, 93 F. Supp. 3d at 38. “Pursuant to

  [New York] state law, a successful plaintiff may receive prejudgment interest at a rate of nine

  percent per year.” Elisama, 2016 U.S. Dist. LEXIS 58833, at * 9 (quoting Najnin v. Dollar Mt.,

  Inc., 14 Civ. 5758, 2015 U.S. Dist. LEXIS 141811, at *8–9 (S.D.N.Y. Sept. 25, 2015) (citing N.Y.

  C.P.L.R. §§ 5001, 5004). Where, as here, “the plaintiff’s damages were incurred at various times,

  interest may be computed from a ‘single reasonable intermediate date’ between the dates on which

  the plaintiff started and stopped incurring damages.” Najnin, 2015 U.S. Dist. LEXIS 141811, at

  *8–9 (citing Tackie v. Keff Enter. LLC., No. 14 Civ. 2074 (JPO), 2014 U.S. Dist. LEXIS 130148,

  at *6 (S.D.N.Y. Sept. 16, 2014)). “In wage and hour cases, the midpoint of the plaintiff’s

  employment within the limitations period is commonly considered a reasonable choice.” Najnin,

  2015 U.S. Dist. LEXIS 141811, at *9. Therefore, as Plaintiff suggests, simple prejudgment interest

  is calculated by multiplying the principal by the interest rate by the time period from a singular,

  midpoint date of accrual of damages up until and including the date judgment is entered. Cortez v.

  8612 Best Coffee Shop, Inc., 13-CV-3095 (RRM) (RML), 2015 WL 10709830, at *8 (E.D.N.Y.

  Aug. 14, 2015).

             Using the simple interest formula, Plaintiff is entitled to prejudgment interest at a rate of

  $46.89 per day.10 Plaintiff suggests, and this Court accepts, that a reasonable intermediate date

  from which to calculate accrual of that interest is January 6, 2017, the midpoint of the dates


  9
      $175,224.63 unpaid overtime wages + $14,938.75 spread of hours wages = $190,163.38
  10
       ($190,163.38 unpaid overtime wages X .09) / 365 = $46.89


                                                           10
Case 1:20-cv-01743-LDH-RER Document 21 Filed 05/07/21 Page 11 of 17 PageID #: 151




  between which the unpaid overtime wages accrued. From January 6, 2017 through the date of

  this report and recommendation, May 7, 2021, the prejudgment interest due to Plaintiff totals

  $74,226.87.11 I respectfully recommend that the Court grant Plaintiff that amount, plus an

  additional $46.89 per day for all days until the Court enters judgment.

             Plaintiff is also entitled to post-judgment interest pursuant to 28 U.S.C. § 1961(a). Post-

  judgment interest rates are calculated “from the date of the entry of judgment at [the federal] rate

  equal to the weekly average 1-year constant maturity Treasury yield . . . for the calendar week

  preceding the date of judgment.” 28 U.S.C. § 1961(a). The Second Circuit has found that a post-

  judgment award under 28 U.S.C. § 1961(a) is “mandatory.” Westinghouse Credit Corp. v. D'Urso,

  371 F.3d 96, 100 (2d Cir. 2004). Accordingly, I respectfully recommend that Plaintiff be awarded

  post-judgment interest on all sums awarded, commencing once the Clerk of the Court enters

  judgment and continuing until the date of payment.

             F. Statutory Damages under the NYLL

             Plaintiff further alleges that throughout the duration of his employment Defendants failed

  to provide him wage statements with each payment of wages. (Pl.’s Aff. ¶ 25; Compl. ¶ 47). The

  NYLL requires employers to provide employees with wage statements with each wage payment,

  i.e., paystubs. N.Y. LAB. LAW § 195(3). If an employer fails to provide a paystub, a plaintiff may

  recover $250 for each workday the employer failed to give the wage statement, not to exceed

  $5,000. N.Y. LAB. L. § 198(1-d).

             Here, Plaintiff alleges that he never received a wage statement from Defendants at any

  point throughout the course of his employment. Because Plaintiff worked for more than 20

  workdays without a paystub, he is entitled to recover the maximum statutory damages of $5,000



  11
       $46.89 X 1,583 days = $74,226.87

                                                     11
Case 1:20-cv-01743-LDH-RER Document 21 Filed 05/07/21 Page 12 of 17 PageID #: 152




  under Section 195(3). Accordingly, I respectfully recommend that the Court award Plaintiff $5,000

  in statutory damages.

         G. Attorney’s Fees

         In addition to unpaid overtime wages, liquidated damages and statutory damages, the

  FLSA and NYLL allow prevailing employees to collect “a reasonable attorney’s fee to be paid by

  the defendant.” 29 U.S.C. § 216(b); N.Y. LAB. L. § 198; see also Juarez v. Precision Apparel, 12-

  CV-2349 (ARR) (VMS), 2013 U.S. Dist. LEXIS 131418, at *35 (E.D.N.Y. Aug. 21, 2013) (“Both

  the FLSA and New York state law provide for an award of reasonable attorney’s fees and costs.”).

  The fee application must be supported by “contemporaneous time records” that specify “for each

  attorney, the date, the hours expended, and the nature of the work done.” Koon Chun Hing Kee

  Soy & Sauce Factory v. Kun Fung USA Trading Co., No. 07-CV-2568 (JG) (SMG), 2012 U.S.

  Dist. LEXIS 68117, at *34 (E.D.N.Y. Jan. 20, 2012); N.Y.S. Ass’n for Retarded Children, Inc. v.

  Carey, 711 F.2d 1136, 1148 (2d Cir. 1983). In the Second Circuit, the prevailing party can recover

  a “presumptively reasonable fee,” which is calculated by multiplying the hours counsel reasonably

  spent on the litigation by a “reasonable hourly rate.” Arbor Hill Concerned Citizens Neighborhood

  Ass’n v. County of Albany, 522 F.3d 182, 183 (2d Cir. 2008). “The party seeking reimbursement

  of attorney[s’] fees bears the burden of proving the reasonableness and necessity of the hours spent

  and rates charged.” Dacas v. Duhaney, No. 17-CV-3568 (EK) (SMG), 2020 U.S. Dist. LEXIS

  107943, at *5 (E.D.N.Y. June 18, 2020) (quoting Fermin, 93 F. Supp. 3d at 525); see generally

  Carey, 711 F.2d at 1148.

         Here, Plaintiff requests $5,995 in attorney’s fees for 25.3 hours billed by three employees

  of Pechman Law Group, PLLC: Louis Pechman, Esq. (“Pechman”), Gianfranco J. Cuadra, Esq.

  (“Cuadra”), and Cristina Brito (“Brito”). In support of Plaintiff’s claim for attorney’s fees,



                                                  12
Case 1:20-cv-01743-LDH-RER Document 21 Filed 05/07/21 Page 13 of 17 PageID #: 153




  Pechman submitted a Declaration and accompanying billing records. Below is a chart of the fees

  and hours requested for each employee:


          Attorney            Requested Hourly            Hours Billed                 Total
                                   Rate
   Louis Pechman, Esq.           $600/hour                      .9                     $540
   Gianfranco J. Cuadra,         $400/hour                     8.6                    $3,440
           Esq.
      Cristina Brito              $125/hour                  15.8                     $1,975
                                                            TOTAL                     $5,955


     i.      Reasonable Hourly Rates

          It must first be determined if the requested hourly rates are reasonable. A reasonable hourly

  rate reflects “what a reasonable, paying client would be willing to pay.” Arbor Hill, 522 F.3d at

  184. “This rate should be based on rates ‘prevailing in the community for similar services of

  lawyers of reasonably comparable skill, experience and reputation.’” Dacas, 2020 U.S. Dist.

  LEXIS 107943, at *5 (quoting Gierlinger v. Gleason, 160 F.3d 858, 882 (2d Cir. 1998)) (collecting

  cases). As for reasonable hourly rates in comparable cases, “[c]ourts in the Eastern District have

  recently awarded hourly rates ranging from $300 to $450 for partners, $200 to $325 for senior

  associates, [and] $100 to $200 for junior associates.” Martinez v. New 168 Supermarket LLC, 19-

  CV-4526 (CBA) (SMG), 2020 WL 5260579, at *8 (E.D.N.Y. Aug. 19, 2020) (citations omitted),

  R & R adopted by 2020 WL 5259056 (Sept. 3, 2020); see e.g., Rodriguez, 2019 U.S. Dist. LEXIS

  144840, at *8; Hernandez v. Delta Deli Mkt. Inc., No, 18-CV-00375 (ARR) (RER), 2019 U.S.

  Dist. LEXIS 23756, at *10 (E.D.N.Y. Feb. 12, 2019).

          The experience of the attorneys requesting fees are described below:

          a. Louis Pechman

          The court acknowledges Pechman’s significant and specialized experience, as well as his

  reputation in this District. Pechman is the founding partner of Pechman Law Group, PLLC with

                                                   13
Case 1:20-cv-01743-LDH-RER Document 21 Filed 05/07/21 Page 14 of 17 PageID #: 154




  over 35 years’ experience in labor and employment law. (Pechman Decl. ¶ 22). Over the past

  several years, Pechman has handled over three hundred FLSA wage-and-hour cases, representing

  both employees and employers, including Fortune 500 corporations. (Id. ¶ 24). He is a frequent

  lecturer on labor and employment law topics and has been selected as a Fellow of the American

  Bar Association. (Id. ¶¶ 25–26). He provides a detailed description of his accomplishments and

  recognition by his peers.12 (Id. ¶¶ 24–26). His qualifications merit an award slightly above the rates

  currently awarded in this District. Indeed, this Court frequently awards Pechman an hourly rate of

  $500.13 See, e.g., Cortes v. Juquila Mexican Cuisine Corp., No. 17-CV-3942 (RER), 2021 U.S.

  Dist. LEXIS 60374, at *13 (E.D.N.Y. Mar. 29, 2021); Sajvin v. Singh Farm Corp., No. 17-CV-

  04032 (AMD) (RER), 2018 WL 4214335, at *9 (E.D.N.Y. Aug. 13, 2018) (awarding $500 per

  hour), R & R adopted by WL 4211300 (E.D.N.Y. Sept. 4, 2018); Eren v. Gulluoglu, LLC, No. 15-

  CV-4083 (DLI) (RER) (E.D.N.Y. Aug. 28, 2018) (same); see also Hernandez v. Boucherie LLC,

  No. 18 Civ. 7887 (VEC), 2019 WL 3765750, at *4 (S.D.N.Y. Aug. 8, 2019) (collecting cases)

  (reducing Pechman’s hourly rate to “a very generous” $500). Accordingly, a rate of $500 per hour

  is appropriate.




  12
    Pechman’s argument that the requested attorneys fees are reasonable because they fall below the “Real Rate” for
  partners in the “2018 Real Rate Reporter thru September 2018” by Wolters Kluwer is unpersuasive. (Pechman Decl.
  ¶ 36). As this court has previously noted, “The report's methodology is opaque; it claims to be based on ‘the actual
  hours and fees law firm personnel billed’ from 2007-2011 but does not explain whether its sample is representative of
  the New York market as a whole—i.e., whether its sample is skewed toward litigation partners working for large
  corporate law firms—or how it normalizes the data. . . . Finally, in capturing data from 2007-2011, the report reflects
  historic rates more than current rates.” Cortes v. Juquila Mexican Cuisine Corp., No. 17-CV-3942 (RER), 2021 U.S.
  Dist. LEXIS 60374, at *12 (E.D.N.Y. Mar. 29, 2021) (quoting Hicks v. Vane Line Bunkering, Inc., No. 11 Civ. 8158
  (KBF), 2013 WL 1747806, at *9 (S.D.N.Y. Apr. 16, 2013) (referring to the 2012 Real Rate Repord), aff’d sub nom.
  Hicks v. Tug PATRIOT, 783 F.3d 939 (2d Cir. 2015). Accordingly, the Real Rate Report is insufficient to warrant a
  higher fee in this district.
  13
    To support his request for a higher hourly rate, Pechman cites to fees he was awarded in the Southern District of
  New York. (Id. ¶ 28; Pl.’s Mem. at 20-21). However, “rates in the [SDNY] are higher than the rates in this District.”
  Torcivia v. Suffolk Cnty., 437 F. Supp. 3d 239, 252 (E.D.N.Y. 2020) (citing Simmons v. N.Y.C. Transit Auth., 575 F.3d
  170, 177 (2d Cir. 2009). Accordingly, the fact that Pechman was awarded higher fees in the S.D.N.Y. does not warrant
  higher fees in this District.

                                                           14
Case 1:20-cv-01743-LDH-RER Document 21 Filed 05/07/21 Page 15 of 17 PageID #: 155




           b. Gianfranco J. Cuadra

           Cuadra was the primary associate who worked on this action. (Pechman Decl. ¶ 29). He

  has been an attorney for just over ten years and has been actively involved in the litigation of over

  seventy-five wage and hour cases and has taken on significant responsibility in the casework. (Id.

  ¶ 29). Based on the above referenced case law, I respectfully recommend that Cuadra’s hourly rate

  be reduced to $325 per hour. See Cohetero v. Stone & Tile Inc., No. 16-CV-4420 (KAM) (SMG),

  2018 WL 565717, at *5 (E.D.N.Y. Jan. 25, 2018) (awarding $375 hourly rate for an attorney with

  “fifteen years’ practice experience, including significant experience in FLSA and NYLL

  lawsuits.”)

           c. Paralegal Brito

           Plaintiff’s Counsel also seeks to recover fees on behalf of Cristina Brito, a paralegal at the

  firm. (Id. ¶ 31). She has worked as a paralegal for at least nine years and is currently a fourth-year

  law student. (Id.) The Billing Records reflect that she assisted with the drafting of pleadings, as

  well as administerial tasks associated with the case. “The average compensation rate for non-

  attorney support staff is $90 per hour in this district.” Martinez v. City of New York, 330 F.R.D.

  60, 71 (E.D.N.Y. 2019) (collecting cases); Hernandez, 2019 U.S. Dist. LEXIS 23756, at *25

  (“courts in the Eastern District have found that $90–$100 is a reasonable rate for paralegals.”)

  Accordingly, I respectfully recommend that Martinez’ rate be reduced to $100/hour.

     ii.        Reasonable Hours Expended

           “The second component of calculating attorneys’ fees is determining the reasonable

  number of hours expended on the litigation.” Hernandez, 2019 U.S. Dist. LEXIS 23756, at *25.

  “In determining the proper number of hours for which a party should be compensated, the court

  ‘should exclude excessive, redundant or otherwise unnecessary hours . . . .” Elvey, 2019 U.S. Dist.


                                                    15
Case 1:20-cv-01743-LDH-RER Document 21 Filed 05/07/21 Page 16 of 17 PageID #: 156




  LEXIS 112908, at *13 (quoting Quaratino v. Tiffany Co., 166 F.3d 422, 425 (2d Cir. 1999)). If

  the Court finds “that some of the time was not reasonably necessary . . . it should reduce the time

  for which compensation is awarded accordingly.” Louis Vuitton Malletier, S.A. v. LY USA, Inc.,

  676 F.3d 83, 111 (2d Cir. 2012). Here, Pechman’s submissions establish the reasonableness of the

  25.3 hours expended on this action. Accordingly, I respectfully recommend that Plaintiff be

  awarded $4,825 in attorney’s fees.

         Based on the above reduced rates, the attorney fees should be adjusted as follows:


        Employee            Adjusted Hourly Rate         Hours Billed                 Total
   Louis Pechman, Esq.           $500/hour                    .9                      $450
      Gianfranco J.              $325/hour                   8.6                     $2,795
      Cuandra, Esq.
     Cristina Brito.              $100/hour                  15.8                    $1,580
                                                            TOTAL                    $4,825


         H. Costs

         Plaintiff is also entitled to recover reasonable costs under the FLSA and NYLL. 29 U.S.C.

  § 216(b); N.Y. LAB. L. 663(1); see also Perez v. Queensboro Yang Cleaner, Inc., No. 14-CV-7310

  (SJ) (JO), 2016 WL 1359218, at *8 (E.D.N.Y. Mar. 17, 2016), R & R adopted by 2016 WL

  1337310 (Apr. 5, 2016). Plaintiff seeks $564.81 in costs, including the filing fee, fees for service

  of process, and FedEx charges. (Dkt. No. 39-8). Plaintiff provides copies of the relevant receipts.

  (Dkt. No. 18-9). Plaintiff has submitted sufficient documentary evidence for these costs. Tacuri,

  2015 U.S. Dist. LEXIS 22074, at *14 (noting that a court can take judicial notice of the court's

  filing fee and award it without Plaintiffs having submitted supporting evidence). Accordingly, I

  respectfully recommend that Plaintiff recover $564.81 in costs.




                                                   16
Case 1:20-cv-01743-LDH-RER Document 21 Filed 05/07/21 Page 17 of 17 PageID #: 157




                                            CONCLUSION

           For the reasons set forth above, I respectfully recommend that Plaintiff’s Motion for

  Default Judgment be granted in part and that the Defendants, jointly and severally, are liable for

  damages in the amount of $464,943.44, itemized as follows: (1) $190,163.38 in compensatory

  damages; (2) $190,163.38 in liquidated damages; (3) $74,226.87 in prejudgment interest through

  May 7, 2021, to increase by $46.89 for each day thereafter; (4) $5,000 in statutory damages under

  the NYLL; (5) $4,825 in attorneys’ fees; (5) $564.81 in costs; and (6) post-judgment interest from

  the date of entry of judgment in accordance with 28 U.S.C. § 1961(a).

           Any objections to the recommendations made in this Report must be filed with the Clerk

  of the Court and the Honorable LaShann DeArcy Hall within fourteen (14) days of receipt hereof.

  Failure to file timely objections waives the right to appeal the District Court’s Order. See 28 U.S.C.

  § 636(b)(1); Fed. R. Civ. P. 72; Small v. Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir.

  1989).

  RESPECTFULLY RECOMMENDED

  /s/ Ramon E. Reyes, Jr.
  RAMON E. REYES, JR.
  United States Magistrate Judge

  Dated: May 7, 2021
         Brooklyn, NY




                                                   17
